Citation Nr: 0410752	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  02-17 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for an acquired psychiatric disorder has been 
received.  

2.  Whether new and material evidence to reopen a claim for 
service connection for a bilateral hip condition has been 
received.  

3.  Entitlement to service connection for a left ankle disability 
on a direct or secondary basis.

4.  Entitlement to an increased evaluation for retropatellar pain 
syndrome with degenerative changes of the right knee, currently 
evaluated as 10 percent disabling. 

5.  Entitlement to an increased evaluation for chronic anterior 
ligament deficit of the right knee with lateral instability, 
currently evaluated as 10 percent disabling. 

6.  Entitlement to an increased evaluation for retropatellar pain 
syndrome with degenerative changes of the left knee, currently 
evaluated as 20 percent disabling.

7.  Entitlement to an increased evaluation for a status post 
fractured distal sacrum with lumbosacral strain, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to October 1985.

In June 1987 and May 1989, the RO denied service connection for a 
reactive depression (hereinafter referred to as an "acquired 
psychiatric disorder").  The veteran was notified of these 
decisions in July 1987 and May 1989, respectively,  and did not 
initiate an appeal of either determination.

In October 1999 rating action, the RO denied service connection 
for a bilateral hip condition.  A notice of disagreement (NOD) was 
received in December 1999 and a statement of the case (SOC) was 
issued in May 2000.  A timely substantive appeal to the May 2000 
SOC was not received. 

These matters are before the Board of Veterans' Appeals (Board) on 
appeal a March 2002 decision denying the benefits sought.  A NOD 
was received in July 2002 and a SOC was issued in October 2002.  A 
timely substantive appeal was received from the veteran in 
November 2002.

In September 2003, the veteran testified during a hearing before 
the undersigned at the RO; a transcript of that hearing is of 
record.  The Board accepts for inclusion in the record evidence 
submitted (along with a waiver of RO jurisdiction) during that 
hearing.  See 38 C.F.R. § 20.800 (2003).  

The Board's decision on the petitions to reopen are set forth 
below.  The remaining claims on appeal are addressed in the remand 
following the decision; those claims are being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petitions to reopen has been accomplished.

2.  In May 1989, the RO denied service connection for an acquired 
psychiatric disorder.  Although notified of that decision that 
month, the veteran did not initiate an appeal.

3.  New evidence associated with the claims file since the May 
1989 denial, when considered by itself or in connection with 
evidence previously assembled, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.

4.  In an October 1999 rating action, the RO denied service 
connection for a bilateral hip condition.  A NOD was received in 
December 1999 and a SOC was issued in May 2000.  A timely 
substantive appeal to the May 2000 SOC was not received.   

5.  No new evidence associated with the claims file since the 
October 1999 denial, when considered by itself or in connection 
with evidence previously assembled, relates to an unestablished 
fact necessary to substantiate the claim for a bilateral hip 
condition, or raises a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The RO's May 1989 and October 1999 determinations are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2003).

2.  Evidence received since the RO's May 1989 denial is new and 
material, and the veteran's claim for service connection for an 
acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §3.156(a) (2003).

3.  Evidence received since the RO's October 1999 denial is not 
new and material, and the veteran's claim for service connection 
for a bilateral hip disorder is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a decision 
on the petitions to reopen at this time, as all notification and 
development action needed to render a fair decision on these 
claims has been accomplished.

The Board points out that the VCAA expressly provides that nothing 
in the Act "shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material evidence is 
presented or secured, as described in section 5108 of this title."  
38 U.S.C. § 5103A(f).  Thus, it does not appear that the duty to 
assist provisions of the Act are applicable to the petitions to 
reopen.  

While some duties to notify and assist are, nonetheless, owed the 
veteran, the Board finds that all notification and development 
action needed to render a fair decision on the petitions to reopen 
has been accomplished.  In this regard, the Board notes that the 
RO in several communications specifically notified the veteran of 
the evidence it was seeking.  Specifically, the letters dated 
January 2003, May 2003, the October 2002 SOC, and the May 2003 
supplemental SOC.  In response, the veteran has provided detailed 
evidence in support of his claims.  Through these communications, 
the Board finds that the statutory and regulatory requirement that 
the VA notify a claimant what evidence, if any, will be obtained 
by the claimant and what evidence, if any, will be retrieved by 
the VA has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).    

The Board points out that, in the recent decision of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA notice 
should notify the veteran of: (1) the evidence that is needed to 
substantiate the claims; (2) the evidence, if any, to be obtained 
by the VA; (3) the evidence, if any, to be provided by the 
claimant; and (4) a request by the VA that the claimant provide 
any evidence in the claimant's possession that pertains to this 
claim (or claims).  As explained above, all of these requirements 
have been met in the instant case.

During the September 2003 Board hearing, the veteran clearly 
indicated that he was aware of the evidence needed to support his 
claims.  However, Pelegrini also held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered benefits.  
In that case, the Court determined that VA had failed to 
demonstrate that a lack of such a pre-adjudication notice was not 
prejudicial to the claimant.  See 38 U.S.C.A § 7261(b) (West 2002) 
(providing that "[i]n making the determinations under [38 U.S.C.A. 
§ 7261(a)], the Court shall take due account of the rule of 
prejudicial error.").  

In the case now before the Board, some, though not all, of the 
documents meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal and after a 
substantially complete application was received.  However, the 
Board finds that the lack of full pre-adjudication notice in this 
case has not, in any way, prejudiced the veteran.  As indicated 
above, the RO issued the October 2002 SOC explaining what was 
needed to substantiate the claims, within approximately six months 
after the March 2002 rating decision on appeal; the veteran was 
thereafter afforded the opportunity to respond.  Moreover, the RO 
specifically notified the veteran of the VCAA duties to notify and 
assist in the SOC, and the veteran subsequently responded.

Under these circumstances, the Board finds that, to the extent 
that VA has failed to fulfill any duty to notify the veteran, such 
error is harmless.  See ATD Corp. v. Lydall, Inc.  159 F.3d 534, 
549 (Fed. Cir. 1998).  

The Board also notes that there is no indication whatsoever there 
is any outstanding relevant evidence that the RO has not already 
obtained, or that there is any additional action needed to comply 
with the duty to assist the veteran.  As indicated below, the 
Board has considered all evidence added to the record.  Moreover, 
neither the veteran nor his representative has indicated that 
there is any outstanding pertinent evidence that has not been 
obtained pertinent to the two claims at issue at this time.  
Hence, the Board is aware of no circumstances in this matter that 
would put the VA on notice of the existence of any additional 
relevant evidence that, if obtained, would provide a basis to 
reopen the claims on appeal.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).

Under these circumstances, the Board finds that all duties to 
notify and assist have been met, and there is no prejudice to the 
veteran in proceeding with a decision on the petitions to reopen 
at this juncture.  

II.  Analysis

As noted above, in May 1989, the RO denied service connection for 
an acquired psychiatric disorder.  Although notified of that 
decision that month, the veteran did not initiate an appeal.  
Evidence considered at that time consisted of the veteran's 
service medical records (SMRs).  Based on a review of the 
evidence, the RO concluded that no new and material evidence had 
been submitted since the RO had denied this claim in June 1987.  
In June 1987, the RO found that this condition did not exist in 
service.  The veteran did not appeal the denial.  That decision is 
final as to the evidence then of record, and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.302, 20.1103.  

In an October 1999 rating action, the RO denied service connection 
for a bilateral hip condition.  A NOD was received in December 
1999 and a SOC was issued in May 2000.  A timely substantive 
appeal to the May 2000 SOC was not received.  As a result, the 
October 1999 rating action became final.  This decision was based, 
in part, on a VA examiner's opinion in December 1998 (via an 
addendum) that the  condition was not related to service. 

The petitions to reopen both claims were initiated in December 
2001.  Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material evidence 
is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, 
as in this case, Title 38 Code of Federal Regulations, Section 
3.156(a) was recently revised to define "new" evidence as evidence 
not previously submitted to agency decision makers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial on 
any basis to determine whether a claim must be reopened.  See 
Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last 
final denial of the claims was in May 1989 (for the denial of 
service connection for an acquired psychiatric disorder) and in 
October 1999 (for the denial of service connection for a bilateral 
hip condition).  

As regards the petition to reopen the claim for service connection 
for an acquired psychiatric disorder, the Board notes that 
evidence added to the claims file since the RO's May 1989 denial 
includes a medical progress note dated March 2001 that reports 
that the veteran was diagnosed with manic depression while in 
service.  This notation tends to suggest a nexus between current 
disability and service.  While the basis for this notation is not 
clear, the Board notes that, for purposes of the "new and 
material" analysis, the credibility of the evidence is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The 
Board finds that the additional evidence received is "new" in the 
sense that it was not previously before agency decision makers.  
The Board also finds, that this evidence is "material" for 
purposes of reopening the claim since it relates to an 
unestablished fact (i.e., a medical relationship, if any, between 
current disability and service), and provides a reasonable 
possibility of substantiating the claim.  Hence, the requirements 
to reopen the claim for service connection for an acquired 
psychiatric disorder.

However, as regards the claim for service connection for a 
bilateral hip disability, the Board that new and material evidence 
to reopen that claim has not been received.  

Evidence added to the claims file since the RO's October denial of 
service connection for a bilateral hip disorder includes included 
medical records indicating sporadic treatment for this condition.  
The Board finds that the additional evidence received is "new" in 
the sense that it was not previously before agency decision 
makers.  The Board also finds, however, that this evidence is not 
"material" for purposes of reopening the claim for service 
connection.  None of the newly submitted medical records establish 
that the veteran currently has a hip disability that is medically 
related to service, or a service connected disability.

The remaining evidence received since 1999 consists of the lay 
assertions of the veteran.  To the extent that this evidence is 
offered in an attempt to establish that the veteran currently 
suffers from the residuals of a bilateral hip disorder related to 
service, the Board finds that such evidence is not probative; 
hence, such evidence is not material to the claim under 
consideration.  Without the appropriate medical training and 
expertise, the veteran is not competent to offer a probative 
opinion on a medical matter, such as with respect to the etiology 
of a claimed disability.  See Bostain v. West , 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters requiring 
medical knowledge").  Where, as here, resolution of an issue under 
consideration turns on a medical matter, unsupported lay 
statement(s), even if new, cannot serve as a predicate to reopen a 
previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 
214 (1993).  

Under these circumstances, the Board must conclude that, while the 
requirements to reopen the claim for service connection for an 
acquired psychiatric disability have been met, those to reopen the 
claim for service connection for a bilateral hip disorder have not 
been met, and the RO's October 1999 denial of service connection 
for that condition remains final.  


ORDER

As new and material evidence to reopen the claim for service 
connection for residuals of an acquired psychiatric disorder has 
been received, the appeal, as to that issue, is granted.

As new and material evidence to reopen the claim for service 
connection for residuals of a bilateral hip disorder has not been 
received, the appeal, as to that issue, is denied.


REMAND

The Board finds that specific additional development of the claims 
for service connection for an acquired psychiatric disorder (on 
the merits), and for a left ankle disability (on either a direct 
or secondary basis), as well as with respect to the claims for 
increased ratings, is needed.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003).  

The evidence does not clearly establish whether there is a medical 
relationship between the acquired psychiatric disorder and 
service, or between a left ankle disability and either service or 
service-connected disability.  Moreover, with regard to the 
veteran's service connected disabilities, during the September 
2003 Board hearing, the veteran indicated that his conditions had 
worsened since the VA examination in March 2002.

Hence, the RO should arrange for the veteran to undergo 
appropriate examinations to obtain medical information needed to 
decide the claims remaining on appeal.  The veteran is hereby 
notified that failure to report to any such scheduled 
examination(s), without good cause, may well result in a denial of 
the claim.  See 38 C.F.R. § 3.655 (2003).  Examples of good cause 
include, but are not limited to, the illness or hospitalization of 
the claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file copy(ies) of the 
notice(s) of the examination sent to him by the pertinent VA 
medical facility.   

Prior to arranging for the veteran to undergo further examination, 
the RO should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on appeal, 
notifying him that he has a full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, 
___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year VCAA 
notice period).  After providing the appropriate notice, the RO 
should obtain any additional evidence for which the veteran 
provides sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure that the VCAA has fully been complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action deemed 
warranted by the VCAA prior to adjudicating the claims on appeal.  
For the sake of efficiency, the RO's adjudication of the claims 
should include consideration of evidence submitted during the 
September 2003 Board hearing (notwithstanding the waiver of 
initial RO consideration of that evidence).

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following actions:

1.  The RO should send to the veteran and his representative a 
letter requesting that the veteran provide sufficient information, 
and if necessary, authorization to enable it to obtain any 
additional pertinent evidence not currently of record (to 
specifically include VA or private medical evidence).  The RO 
should also invite the veteran to submit all pertinent evidence in 
his possession (that he has not already submitted), and explain 
the type of evidence that is his ultimate responsibility to 
submit.  The RO's letter should clearly explain to the veteran 
that he has a full one-year period to respond (although VA may 
decide the claim within the one year period).

2.  If the veteran responds, the RO should assist him in obtaining 
any additional evidence identified by following the procedures set 
forth in 38 C.F.R. § 3.159 (2003).  All records and/or responses 
received should be associated with the claims file.  If any 
records sought are not obtained, the RO should notify the veteran 
of the records that were not obtained, explain the efforts taken 
to obtain them, and describe further action to be taken.  

3.  After the veteran responds and all available records and/or 
responses have been associated with the claims file, or the time 
period for the veteran's response has expired, the RO should 
arrange for the veteran to undergo an appropriate VA orthopedic 
examination to obtain information as to the nature and likely 
etiology of any left ankle disability and the nature and extent of 
the veteran's service connected bilateral knee disorders and back 
condition.  The entire claims file must be made available to the 
physician designated to examine the veteran, and the examination 
report should include discussion of the veteran's documented 
medical history and assertions.  All appropriate tests and studies 
should be accomplished and all clinical findings should be 
reported in detail. 

Based on the examination and review of the record, the examiner 
should offer an opinion as to whether the veteran currently 
suffers from a left ankle disability, and if so, whether it is at 
least as likely as not (i.e., there is at least a 50 percent 
probability) that any such disability is (a) the result of injury 
or disease incurred or aggravated during active duty service, or 
(b) was caused or is aggravated by service connected disability. 

With regard to the service connected bilateral knee and back 
disorders, all appropriate tests and studies, to include x-rays 
and range of motion studies, reported in degrees, with normal 
ranges provided for comparison purposes, should be accomplished, 
and all clinical  findings should be reported in detail.  The 
report of examination should be comprehensive and include a 
detailed account of all manifestations of the following service-
connected conditions: retropatellar pain syndrome with 
degenerative changes of the right knee, chronic anterior ligament 
deficit of the right knee with lateral instability, retropatellar 
pain syndrome with degenerative changes of the left knee, and 
status post fractured distal sacrum with lumbosacral strain.

The examiner should identify all orthopedic manifestations of the 
service-connected conditions, in degrees, with normal ranges 
provided for comparison  purposes.  With respect to the knees and 
back, the examiner should also indicate whether, during the 
examination, there is objective evidence of pain on motion, 
weakness, excess fatigability, and/or in  coordination.  If pain 
on motion is indicated, the examiner should note at which point 
pain begins.  In addition, the physician should indicate whether, 
and to what extent, the veteran experiences likely additional 
functional loss due to pain and/or any of the other symptoms noted 
above during flare-ups and/or with  repeated use; to the extent 
possible, the examiner should also express such functional loss in 
terms of additional degrees of limited motion.

The examiner should also specifically indicate the presence or 
absence of any lateral instability and/or recurrent subluxation of 
the right knee.  If instability is present, the examiner should 
specifically state whether such instability is best assessed as 
slight, moderate or severe.  If instability is not found, the 
examiner should clearly so state.  

The examiner should set forth all examination findings, along with 
the complete rationale for each opinion expressed and conclusion 
reached, in a typewritten report.

4.  In addition, the RO should arrange for the veteran to undergo 
an appropriate VA psychiatric examination to obtain information as 
to the nature and likely etiology of all current psychiatric 
disability.  The entire claims file must be made available to the 
physician designated to examine the veteran, and the examination 
report should include discussion of the veteran's documented 
medical history and assertions.  All appropriate tests and studies 
should be accomplished and all clinical findings should be 
reported in detail. 

With respect to each currently diagnosed psychiatric disability, 
the examiner should indicate whether it is at least as likely as 
not (i.e., there is at least a 50 percent probability) that such 
disability is the result of disease or injury incurred or 
aggravated during active duty service.  The examiner should set 
forth all examination findings, along with the complete rationale 
for the opinion expressed and conclusion reached, in a typewritten 
report. 

5.  If the veteran fails to report to any scheduled 
examination(s), the RO must obtain and associate with the claims 
file copy(ies) of any notice(s) of the date and time of the 
examination(s) sent to the veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO must ensure that all 
requested actions have been accomplished (to the extent possible) 
in compliance with this REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, appropriate corrective action 
should be undertaken.  See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims file to ensure that any 
additional notification and development required by the VCAA has 
been accomplished.  

8. After completing the requested actions, and any additional 
notification and/or development deemed warranted, the RO should 
adjudicate the claims remaining on appeal in light of all 
pertinent evidence (to include that submitted directly to the 
Board in September 2003) and legal authority.  If the veteran does 
not report to any scheduled examination(s), the RO should apply 
the provisions of 38 C.F.R. § 3.655, as appropriate.

9. If the benefit sought on appeal remains denied, the RO must 
furnish to the veteran and his representative an appropriate 
supplemental SOC (to include citation to and discussion of any 
additional legal authority considered, and full reasons and bases 
for all determinations) and afford them the appropriate time 
period for response before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is not the 
Board's intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



